Exhibit 10.1

 

Stock Option Agreement

Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This STOCK OPTION AGREEMENT (the “Agreement”) provides for the granting of
options by The Estée Lauder Companies Inc., a Delaware corporation (the
“Company”), to the participant, an employee of the Company or one of its
subsidiaries (the “Employee” or the “Participant”), to purchase shares of the
Company’s Class A Common Stock, par value $0.01 (the “Shares”), subject to the
terms below (the “Stock Options” or “Options”).  The name of the “Participant,”
the “Award Date,” the aggregate number of Shares that may be purchased pursuant
to this Agreement, and the “Award Price” (which is the “Exercise Price”) per
Share are stated in the “Notice of Grant” attached or posted electronically
together with this Agreement and are incorporated by reference.  The other terms
of the Options are stated in this Agreement and in the Plan.  Terms not defined
in this Agreement are defined in the Plan, as amended.  The Plan is referred to
as the “Grant Plan” in the electronic Notice of Grant.

 

The Stock Options described in this Agreement are granted pursuant to the
Company’s Amended and Restated Fiscal 2002 Share Incentive Plan, as may be
amended from time to time (the “Plan”), and are subject in all respects to the
provisions of the Plan.  The Stock Options granted under this Agreement are not
Incentive Stock Options (as defined in Section 422(b) of the Internal Revenue
Code of 1986, as amended (the “Code”)).

 

1.  Payment of Exercise Price.  The Company will provide and communicate to the
Employee various methods of exercise.  In all cases, upon exercise, the Employee
must deliver or cause to be delivered to the Company (or its agent designated
for the purpose) upon settlement of the exercise sufficient cash or sufficient
number of Shares with value equal to or exceeding the Exercise Price per Share. 
The Employee also is required to deliver or cause to be delivered sufficient
cash to cover the applicable tax withholding in accordance with Section 5 of
this Agreement and fees in connection with the exercise.  To facilitate
exercise, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms or financial institutions.

 

2.   Exercise Period.

 

a.  General.  Subject to other provisions contained in this Agreement and in the
Plan, Stock Options granted under this Agreement will be exercisable in
installments as specified under “Exercise Period” in the “Notice of Grant”.

 

Stock Options awarded under this Agreement are exercisable until the close of
business on the tenth anniversary of the Award Date; after this date, the Stock
Options expire.

 

b.  Death or Disability.  If the Employee dies or becomes totally and
permanently disabled (as determined under the Company’s long term disability
program), each Stock Option awarded but not yet exercisable as of the Employee’s
date of death or disability determination will become immediately exercisable. 
The period during which the Stock Option may be exercised will commence on the
day after the Employee’s date of death or disability determination and end on
the earlier of the close of business on the date of (i) the first anniversary of
the Employee’s death or disability determination or (ii) the tenth anniversary
of the Award Date.

 

c.  Retirement.  Subject to Section 3, if the Employee formally retires under
the terms of the Estée Lauder Inc. Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), each Stock Option
awarded but not yet exercisable as of the date of retirement will become
immediately exercisable. Each Stock Option awarded may thereafter be exercised
until the close of business on the date of the tenth anniversary of the Award
Date.  If the Employee dies during active employment after the attainment of age
55 and the completion of 10 or more years of service, or after the attainment of
age 65 and the completion of 5 or more years of service, without formally
retiring under the terms of the Estée Lauder Inc. Retirement Growth Account Plan
(or an affiliate or a successor plan or

 

--------------------------------------------------------------------------------


 

program of similar purpose), the Employee will have deemed to be retired as of
the date of death and this Section 2(c) will apply rather than Section 2(b).  If
the Employee dies or becomes disabled after retirement as contemplated by this
Section 2(c), the provisions of this section shall apply.

 

d.  Other Termination of Employment.

 

(1) Subject to Section 3, if the Employee terminates voluntarily, each Stock
Option exercisable but unexercised as of the effective date of such termination
may be exercised until the close of business on the date first to occur of
(i) ninety (90) days after the effective date of such termination and (ii) the
tenth anniversary of the Award Date.  Each Stock Option awarded but
unexercisable as of the date of such termination will be forfeited.

 

(2) Subject to Section 3, if the Employee is terminated at the instance of the
Company or relevant subsidiary without Cause (as defined below) or by the
Employee for Good Reason (as defined below) after a Change in Control, each
Stock Option awarded but unexercisable as of the date of termination will become
immediately exercisable.  Each Stock Option awarded may be exercised until the
close of business on the date first to occur of (i) ninety (90) days after the
effective date of such termination and (ii) the tenth anniversary of the Award
Date.  For this purpose, “Cause” is defined in the employment agreement in
effect between the Employee and the Company or any subsidiary, including an
employment agreement entered into after the Award Date.  In the absence of an
employment agreement, “Cause” means any breach by the Employee of any of his or
her material obligations under any Company policy or procedure, including,
without limitation, the Code of Corporate Conduct and the Policy on Avoidance of
Insider Trading.

 

(3) Subject to Section 3, if the Employee terminates for Good Reason (as defined
below) on or following a Change in Control, each Stock Option awarded but
unexercisable as of the date of termination will become immediately
exercisable.  Each Stock Option awarded may be exercised until the close of
business on the date first to occur of (i) ninety (90) days after the effective
date of such termination and (ii) the tenth anniversary of the Award Date. 
“Good Reason” means the occurrence of any of the following, without the express
written consent of the Participant, within three (3) years after the occurrence
of a Change in Control:

 

(a)           (i) the assignment to the Participant of any duties inconsistent
in any material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or (ii) any other
material adverse change in such position, including title, authority or
responsibilities;

 

(b)           any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

(c)           the Company’s requiring the Participant to be based at any office
or location more than fifty (50) miles from that location at which he performed
his or her services for the Company immediately prior to the Change in Control,
except for travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(d)           any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor, unless such assumption occurs by
operation of law.

 

(4) In the event of termination for Cause, all outstanding Stock Options held by
the Employee are forfeited.

 

3.  Post-Employment Exercises.  No Stock Option represented by this Agreement
may be exercised after termination of the Employee’s employment with the Company
(or any of its subsidiaries) unless as provided for in Section 2b, 2c or 2d
hereof.  The exercise of any Stock Option after termination of

 

2

--------------------------------------------------------------------------------


 

the Employee’s employment by reason of retirement in accordance with Section 2c,
or due to termination by the Employee or termination by the Company or relevant
subsidiary without Cause in accordance with Section 2d, is subject to
satisfaction of the conditions precedent that the Employee neither (i) competes
with, takes other employment with, or renders services to a competitor of the
Company, its subsidiaries, or affiliates without the Company’s written consent,
nor (ii) conducts herself or himself in a manner adversely affecting the
Company.  All Stock Options that cannot be exercised after termination of the
Employee’s employment will be forfeited.

 

4.  Change in Control.  Upon a Change in Control during the Exercise Period,
each unexercisable Stock Option will vest and become exercisable by the
Participant in accordance with the Plan and this Agreement, unless the
unexercisable Stock Option is assumed by an acquirer in which case the
provisions of Section 2 shall continue to apply.  If an unexercisable Stock
Option is not assumed by the acquirer and the Shares cease to be outstanding
immediately after the Change in Control (e.g., due to a merger with and into
another entity), then the consideration to be received per Share upon exercise
of the Stock Option will equal the consideration paid to each stockholder per
Share generally upon the Change in Control.  If the exercise price of the Stock
Option is equal to or greater than the consideration paid to each stockholder
per Share generally upon the Change in Control and the Stock Option is not
assumed, then the Stock Options shall expire upon the Change in Control.

 

5.  Withholding.  Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her responsibility. 
Furthermore, Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Options, including
the grant of the Stock Options, the exercise of the Stock Options, the
subsequent sale of Shares acquired under the Plan and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant of the
Stock Options or any aspect of Participant’s participation in the Plan to reduce
or eliminate his or her liability for Tax-Related Items.

 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at exercise,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this Section.

 

6.   Transferability. Stock Options granted under this Agreement may be
transferred under laws of descent and distribution or, during Employee’s
lifetime, solely to the Employee’s spouse, siblings, parents, children and
grandchildren or trusts for the benefits of such persons, or partnerships,
corporations, limited liability companies, or other entities owned solely by
such persons, including trusts for such persons.  Any transfer of Stock Options
will have no effect until written notice (providing sufficient details relating
to the proposed transfer, as required by the Company at that time) is received
and confirmed by the Company.  The Employee will remain liable for all
obligations of Employee and his or her transferee or

 

3

--------------------------------------------------------------------------------


 

transferees.  Each transferee will also be subject to the Employee’s obligations
under this Agreement relating to the Stock Options transferred to him or her.

 

7.  Limitations.  The Employee’s right to continue to serve the Company or any
of its subsidiaries as an officer, employee, or otherwise, is not enlarged or
otherwise affected by an award under this Agreement.  Nothing in this Agreement
or the Plan gives the Employee any right to continue in the employ of the
Company or any of its subsidiaries or to interfere in any way with the right of
the Company or any subsidiary to terminate his or her employment at any time. 
Stock Options are not secured by a trust, insurance contract or other funding
medium, and the Employee does not have any interest in any fund or specific
asset of the Company by reason of this award or the account established on his
or her behalf.  A Stock Option award confers no rights as a shareholder of the
Company until Shares are actually delivered to the Employee.

 

8.  Specific Restrictions Upon Option Shares.  The Employee and the Company
agree to each of the following:

 

a.  The Employee will acquire Shares hereunder for investment purposes only and
not with a view to reselling or otherwise distributing  the Shares to the public
in violation of the United States Securities Act of 1933, as amended (the “1933
Act”), and will not dispose of any such Shares in transactions which, in the
opinion of counsel to the Company, violate the 1933 Act or the rules and
regulations thereunder, or any applicable state or national securities or “blue
sky” laws.

 

b.  If any Shares are registered under the 1933 Act, no public offering (other
than on a national securities exchange, as defined in the United States
Securities Exchange Act of 1934, as amended) of any Shares acquired under this
Agreement will be made by the Employee (or any other person) under circumstances
where he or she (or such person) may be deemed an underwriter, as defined in the
1933 Act.

 

c.  The Employee agrees that the Company has the authority to endorse upon the
certificate or certificates representing the Shares acquired under this
Agreement any legends referring to the restrictions described under this
Section 8 and any other application restrictions, as the Company may deem
appropriate.

 

9.  Notices.  Any notice required or permitted under this Agreement is deemed to
have been duly given if delivered, telecopied, mailed (certified or registered
mail, return receipt requested) or sent by internationally-recognized courier
guaranteeing next day delivery (a) to the Employee at the address on file in the
Company’s (or relevant subsidiary’s) personnel records, or (b) to the Company,
attention Stock Plan Administration at its principal executive offices, which
are currently located at 767 Fifth Avenue, New York, NY 10153.

 

10.  Disclosure and Use of Information.

 

a.   By acknowledging and agreeing to or signing and returning the attached
Notice of Grant, and as a condition of the grant of the Stock Options, the
Employee hereby expressly and unambiguously consents to the collection, use, and
transfer of personal data, including sensitive data, as described in this
Section by and among, as necessary and applicable, the Employer, the Company and
its subsidiaries and by any agent of the Company or its subsidiaries for the
exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.

 

b.   The Employee understands that the Employer, the Company and/or its other 
subsidiaries holds, by means of an automated data file or otherwise, certain
personal information about the Employee, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Stock Options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in the Employee’s favor, for
purposes of managing and administering the Plan (“Data”).

 

4

--------------------------------------------------------------------------------


 

c.   The Employee also understands that part or all of his or her Data may be
held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans, pursuant to a prior transfer
made with the Employee’s consent in respect of any previous grant of stock
options or other awards.

 

d.   The Employee further understands that the Employer may transfer Data to the
Company or its subsidiaries as necessary to implement, administer, and manage
his or her participation in the Plan.  The Company and its subsidiaries may
transfer data among themselves, and each, in turn, may further transfer Data to
any third parties assisting the Company in the implementation, administration,
and management of the Plan (“Data Recipients”).

 

e.   The Employee understands that the Company, its subsidiaries, and the Data
Recipients are or may be located in his or her country of residence, the United
States or elsewhere. The Employee authorizes the Employer, the Company, its
subsidiaries, and such Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form, to implement, administer, and manage
his or her participation in the Plan, including any transfer of Data that the
Administrator deems appropriate for the administration of the Plan and any
transfer of Shares on his or her behalf to a broker or third party with whom the
Shares may be deposited.

 

f.    The Employee understands that he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative.

 

g.   The Employee understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time, review the Data, request that any necessary amendments be made
to it, or withdraw his or her consent by notifying the Company in writing. The
Employee further understands that withdrawing consent may affect his or her
ability to participate in the Plan.

 

11.  Discretionary Nature and Acceptance of Award.  By accepting this Award, the
Employee agrees to be bound by the terms of this Agreement and acknowledges
that:

 

a.     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended, or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.

 

b.     The award of the Stock Options is voluntary and occasional, and does not
create any contractual or other right to receive future grants of Stock Options,
or benefits in lieu of Stock Options, even if Stock Options have been granted
repeatedly in the past;

 

c.     All decisions with respect to future Stock Option grants, if any, will be
at the sole discretion of the Company;

 

d.     Employee’s participation in the Plan is voluntary;

 

e.     Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Company or the Employer to terminate Employee’s employment at any time;

 

f.    The Stock Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of Participant’s employment or
service contract, if any;

 

g.   The Stock Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end

 

5

--------------------------------------------------------------------------------


 

of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

h.   In the event the Participant is not an Employee of the Company, the Stock
Option and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company; and
furthermore, the Stock Option and Participant’s participation in the Plan will
not be interpreted to form an employment or service contract with any subsidiary
of the Company;

 

i.    The future value of the Shares is unknown and cannot be predicted with
certainty;

 

j.    If the Shares decrease in value, the Stock Option will have no value;

 

k.   If Participant exercises the Stock Option and obtains Shares, the value of
the Shares obtained upon exercise may increase or decrease in value, even below
the Exercise Price;

 

l.    In consideration of the award of the Stock Option, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Option or
diminution in value of the Stock Option, or Shares purchased through exercise of
the Stock Option, resulting from termination of Participant’s employment by the
Company or any subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Stock
Option, Participant irrevocably releases the Company and any subsidiary from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by
acknowledging and agreeing to or signing the Notice of Grant, Participant shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement;

 

m.  In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive Stock Options under
the Plan and to vest in such Stock Options, if any, will terminate effective as
of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of  Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to exercise
the Stock Options after termination of employment, if any, will be measured by
the date of termination of active employment and will not be extended by any
notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Agreement;

 

n.   The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s acquisition or sale of the underlying Shares; and

 

o.   Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

 

12.  Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.  Governing Law.  This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions.  For
purposes of litigating any dispute that arises under this Stock Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, and agree that such litigation will be conducted in the
courts of New York County, New York, or the federal courts

 

6

--------------------------------------------------------------------------------


 

for the United States for the Southern District of New York, and no other
courts, where this Stock Option is made and/or to be performed.

 

14.  Partial Invalidity.  The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.

 

15.  Section 409A.  The Stock Options are intended to be exempt from Code
Section 409A.  The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant to prevent taxation under Code
Section 409A.

 

16.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Stock Options awarded under the Plan or future
Stock Options that may be awarded under the Plan by electronic means or request
Employee’s consent to participate in the Plan by electronic means.  Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

By:

 

 

 

Amy DiGeso

 

 

Executive Vice President,

 

 

Global Human Resources

 

7

--------------------------------------------------------------------------------


 

This is to confirm that, upon the recommendation of your management, you were
awarded options to purchase shares of Class A Common Stock of The Estée Lauder
Companies Inc. (the “Shares”) at the most recent meeting of the Stock Plan
Subcommittee of the Compensation Committee of the Board of Directors.  This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders.  These
options are granted under and governed by the terms and conditions of the Plan
and the Stock Option Agreement (the “Agreement”) made part hereof.  The
Agreement and Summary Plan Description are being sent to you in a separate
email.  Please read these documents and keep them for future reference.  The
specific terms of your award are as follows:

 

Participant:

 

Employee Number:

 

Grant Date:

September 1, 2011

 

 

Type of Award:

Non-Qualified Stock Options

 

 

Exercise Price per Share:

$98.17 (Closing trading price on NYSE of the Class A Common Stock on the date of
grant)

 

Aggregate number of Shares subject to your options:

 

Exercise Period:

Your options shall become exercisable on the following dates (or upon death,
disability, retirement, or involuntary termination of employment if these
occurrences are earlier), but are subject to termination or forfeiture as per
Paragraphs 2 and 3 of the Agreement:

 

Number of Shares

 

Date Exercisable

 

Expiration Date

 

 

January 1, 2013

 

September 1, 2021

 

 

January 1, 2014

 

September 1, 2021

 

 

January 1, 2015

 

September 1, 2021

 

Questions regarding the stock option program can be directed to Thomas
Fellenbaum at (212) 572-3705 or Patricia Zakrzewski at (973) 492-3609.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: Thomas Fellenbaum

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

By

 

 

Date

 

 

Enclosure:  Share Incentive Plan Overview

 

8

--------------------------------------------------------------------------------